Citation Nr: 1703301	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  12-07 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for Parkinson's disease, to include as due to herbicide exposure. 

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

N.K., Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1963 to September 1965, with 10 months foreign service.  

This matter comes before the Board of Veterans' Appeals (Board) on merged appeal from October 2010 and January 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains additional VA records and documents that are either duplicative of the evidence in the VBMS file or not relevant to the issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (6).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran does not have service in Korea on the demilitarized zone (DMZ) from April 1968 through August 1971 and is not presumed to have been exposed to herbicides.

2.  Parkinson's disease did not manifest in service, within one year of separation from service, and is not otherwise related to active service.

3.  Hearing loss did not manifest during service, within one year of separation from service, and is not otherwise related to active service.

4.  Tinnitus did not manifest during service, within one year of separation from service, and is not otherwise related to active service.


CONCLUSIONS OF LAW

1.  Parkinson's Disease was not incurred in service, may not be presumed to have been so incurred, and is not due to herbicide exposure in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).

3.  The criteria for service connection for tinnitus are not met. 38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by a letter dated in May 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Next, the duty to assist contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2016).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  Relevant service treatment records and VA medical records have been associated with the claims file.  Also of record are lay statements, and a formal finding to corroborate the Veteran's allegation of exposure to herbicides by the JSRRC.  Regarding the Veteran's hearing loss and tinnitus, the Veteran was also afforded a VA examination in October 2010 with February 2012, March 2014 and January 2015 addendum opinions that, when considering the most recent opinion, are fully adequate to decide the claims as they address the relevant evidence of record and provide opinions regarding the Veteran's theories of service connection.  The Veteran has not been afforded a VA examination with respect to his claim for service connection for Parkinson's disease as due to herbicide exposure.  However, the Board finds that a VA examination is not necessary in order to decide this claim.  In disability compensation claims, the VA must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  McLendon v. Nicholson, 20 Vet App. 79 (2006).  Here, as discussed below, the evidence of record does not establish that the Veteran was exposed to herbicides during his service in Korea and the Veteran does not allege any other in-service event, injury, or disease.  Accordingly, a VA examination is not warranted for his claim for service connection for Parkinson's disease.

The Board is further satisfied that there has been substantial compliance with the prior October 2014 remand directives and the Board may proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).  In the October 2014 remand, the Board requested that the RO comply with prior requests for addendum opinions for the Veteran's hearing loss and tinnitus to determine whether such were due to his service and to comply with evidentiary development with regard to whether the Veteran was exposed to herbicides during his service in Korea.  Addendum opinions regarding hearing loss and tinnitus were issued in January 2015 and a JSRRC memorandum was issued in May 2016 regarding the Veteran's alleged exposure to herbicides in Korea.  Accordingly, there has been substantial compliance with the prior Board remand.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

In addition, service connection for certain chronic diseases, including Parkinson's hearing loss, and tinnitus (organic diseases of the nervous system), may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. 
§§ 3.307, 3.309(a) (2015); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015) (holding that the presumptive provisions of 38 C.F.R. § 3.309 (a) include tinnitus as an organic disease of the nervous system where there is evidence of acoustic trauma).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits. VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Parkinson's Disease due to Herbicide Exposure

The Veteran has asserted that he had herbicide exposure in Korea while serving as a field communications specialist with the 2nd Infantry Division/1st Cavalry.  See May 2010 Claim for Parkinson's disease; September 2014 lay statement.  He specifically noted that he was exposed to spraying of Agent Orange of the border area while serving 12 kilometers from the DMZ where he often went to check on utility poles and that spraying occurred at his base in Korea.  See June 2010 lay statement; February 2011 lay statement; July 2015 lay statement.  The Veteran does not assert that Parkinson's disease is due to any other incident during service.

The Department of Defense has acknowledged that herbicides were used in Korea from April 1, 1968 through August 31, 1971 along an area of the Demilitarized Zone (DMZ).  See VA Adjudication Procedures Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H.4; see also 38 C.F.R. § 3.307(a)(6)(iv).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for Parkinson's Disease.

VA treatment records demonstrate a diagnosis of Parkinson's disease in 2009 and 2010.  See St. Louis VAMC treatment records 2009-2010.  Therefore, the question here is whether such diagnosed disease is related to service.  

The Veteran's STRs are silent regarding any Parkinson's disease.  There are no complaints, treatment or diagnoses related to any Parkinson's problems or symptoms.  The Veteran's July 1965 separation examination did not make any note of Parkinson's disease or any symptoms indicating such.  

There is no dispute that the Veteran served for a period of time at the Kimpo Air Force Base (AFB) in Korea.  His service personnel records show that he arrived at the AFB in September 1964 and departed in September 1965.  See Veteran's Military Personnel Records from October 1963 to September 1965.  The Veteran's service falls outside the timeframe of possible exposure to herbicides in Korea, as it is not between April 1968 and August 1971.  See also May 2016 JSRRC Formal Finding.  Thus, the Board finds that the Veteran was not exposed to Agent Orange.

Accordingly, the Board finds that there is no in-service event or diagnosis to which to relate Parkinson's disease.  Here, the only evidence that supports the Veteran's a link between Parkinson's disease and service are his own statements.  To the extent the Veteran has alleged that his Parkinson's disease is related to service, he is not competent to do so.  Lay testimony is competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In this case, there is no evidence the Veteran has medical training or is competent to report on the origin of his Parkinson's disease.  This is a complex medical determination of the etiology of an internal nervous system disease, which may be distinguished from conditions capable of lay observation, such as ringing in the ears and varicose veins.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007) (holding that varicose veins are capable of lay observation and thus lay testimony may serve to establish a diagnosis); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (lay testimony may establish the presence of tinnitus because ringing in the ears is capable of lay observation).

In summary, the competent evidence of record does not suggest that the Veteran's Parkinson's manifested in service or that the Veteran was exposed to herbicides during his military service such that his claimed disability may be related to service due to direct evidence of Agent Orange exposure.  As such, the criteria for service connection are not met and the claim is denied.

In reaching this decision the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Hearing Loss and Tinnitus

The Veteran asserts that he has bilateral hearing loss as a result of noise exposure during active duty.  In a May 2010 statement, the Veteran reported that he experienced tinnitus ever since service and that his hearing loss is due to acoustic noise exposure.  In September 2014 and March 2015 statements, the Veteran reported that a truck tire blew up from over inflation while he was underneath it, and that his caused his hearing loss.  

Impaired hearing for VA purposes is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

First, the Board finds that the Veteran has a current hearing loss disability for VA purposes.  The October 2010 VA examination noted multiple auditory thresholds in any of the frequencies were 40 decibels or greater.  38 C.F.R. § 3.385.  Second, the Board finds that there is noise exposure during service.  The Veteran provided competent and credible testimony of noise exposure as a fuel communications crewman without hearing protection in his lay statements.  The Veteran specifically described how he endured "loud buzzes on equipment" as part of his duties.  See October 2010 VA Examination Report.  The Veteran's DD-214 indicates he was a crewman; thus, the Board accords these statements probative weight because they are consistent with the places, types and circumstances of the Veteran's service as shown by his service record.  38 U.S.C.A. § 1154(a) (2016).  Accordingly, the issue for resolution in this case is whether the Veteran's current hearing loss is related to noise exposure during active service.  

Upon his entrance examination in 1963, the Veteran was afforded an audiogram which demonstrated normal hearing.  The entrance examination audiogram showed as follows (after conversion to ISO units): 




HERTZ

500
1000
2000
4000
RIGHT
5
5
0
15
LEFT
10
5
10
10

A July 1965 separation examination showed as follows (after conversion to ISO units): 




HERTZ

500
1000
2000
4000
RIGHT
25
10
10
20
LEFT
25
15
15
10

On the corresponding service discharge report of medical history, the Veteran did not report any history of hearing loss or that he experienced it at the time of separation.  

The Veteran was afforded a VA audiological examination in October 2010 upon review of the claims file.  The Veteran reported that he experienced hearing loss and tinnitus on his plane ride home from the military, but attributed it to the pressure on the plane and stated that it cleared up after a couple of days, although the tinnitus never resolved.  He attributed his current bilateral hearing loss to his general noise exposure in service as a fuel communications crewman.  The Veteran reported that as a civilian prior to service he worked in small factories between 1957 and 1960 without any hearing protection.  After this, he worked as an auto mechanic and did body work until 1963 without hearing protection.  Following service he worked as a local and over the road truck driver for more than 30 years without hearing protections.  His test results, with pure tone thresholds in decibels, were as follows:




HERTZ

500
1000
2000
4000
RIGHT
45
25
30
45
LEFT
65
45
45
60

After examination of the Veteran and consideration of his complaints, the examiner diagnosed moderate to moderately severe bilateral hearing loss.  The examiner opined that based on the Veteran's claims file and lack of any hearing loss complaints during service and normal hearing upon separation, it was less likely than not that the Veteran's hearing loss was related to service.  In a February 2014 remand, the Board found this opinion inadequate as it failed to acknowledge the threshold shift shown at separation from service in July 1965.  

A February 2012 addendum opinion was obtained.  The examiner opined that it was less likely than not that any hearing loss and tinnitus were related to the Veteran's service.  The examiner noted that there was no evidence of complaints or treatment for hearing loss or tinnitus in the STRS, no documentation that the Veteran had experienced hearing loss after an airplane ride, the Veteran's hearing thresholds were within normal limits at separation, and he had experienced an extensive amount of unprotected occupational noise history.  This opinion is inadequate as it failed to acknowledge the threshold shift shown at separation from service in July 1965.  

In March 2014, the examiner provided an addendum opinion indicating that the Veteran's hearing loss and tinnitus were not related to military service.  In rendering her opinion, she stated that the Veteran had "normal hearing bilaterally from 500-4000 Hz at both entrance (October 1963) and exit (July 1965)."  She further stated that hearing loss did not exist at separation because the thresholds were not greater than 25 dB.  She did not provide any support for her conclusion that a threshold of 25dB is considered normal hearing and seemingly disregarded caselaw, in which it was noted that his threshold for normal hearing was from 0 to 20 dB, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993 (citing Current Medical Diagnosis & Treatment 110-11 (Stephen A. Schroeder et al. eds., 1988)).  The examiner also did not address the threshold shifts between the induction and separation examinations.  Therefore, the medical opinion was inadequate and did not comply with prior remand directives.  Thereafter, in an October 2014 Board remand, the Board directed the RO to obtain a further clarifying addendum opinion.  

In January 2015 another addendum opinion was obtained.  The examiner explained her prior opinions.  The examiner stated that according to the general teaching of Audiology doctoral programs it is generally considered normal for adults to have hearing between 0-25 dB.  Therefore, for audiologist professionals, a 25 dB threshold is not considered hearing loss.  She further cited the Noise and Military Service Implications for Hearing Loss and Tinnitus in her finding that the delay of many years in the onset of noise induced hearing loss following an earlier noise exposure to be extremely unlikely.  While she noted a slight shift, the examiner found that no significant threshold shifts from entrance to exit of service existed and that it was commonly accepted that variations of testing could be consistent with the human's auditory ability to maintain a loudness reference, patient attention factors, environmental room noise and equipment issues.  Therefore, the examiner concluded that minimal pure tone differences when comparing entry and exit hearing tests did not always reflect hearing loss.  While she was unable to state with absolute certainty why the Veteran had hearing loss as it could be attributed to multiple factors, she did state it was less likely than not that the Veteran's hearing loss was related to his military service due to the described rationale.  

The Board finds that service connection for hearing loss is not warranted.  First, there is current hearing loss.  See 38 C.F.R. § 3.303(a); Holton, 557 F.3d at 1366.  Second, there is in-service noise exposure.  Third, however, the most probative evidence of record demonstrates that symptoms of bilateral hearing loss is not related to service.  Initially it was not "noted" during service.  There are no other reports of symptoms or treatment that constitute manifestations sufficient to identify the disease entity and to establish chronicity.  See 38 C.F.R. § 3.303(b).  Finally, there was no diagnosis within one year.  See 38 C.F.R. §§ 3.307, 3.309.  Service connection under these provisions is not warranted.

Additionally, hearing loss is not otherwise related to active service.  The first objective findings of hearing loss were not until October 2010, more than 40 years after the Veteran separated from service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of disorder).  Although the Veteran attributes his hearing loss to service, at service separation, the Veteran denied hearing loss.  This statement at discharge also decreases the credibility and probative value of his current lay statements that hearing loss existed during service and since that time.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Additionally, the Board finds the VA examiner's January 2015 opinion in particular to be highly probative.  The examiner considered all relevant evidence and was fully apprised of the Veteran's military and post-military noise exposure.  The examiner's opinion was based upon a thorough review of the claims folder, to include the in-service audiograms, and he contained sufficient explanation in support of her opinion.  The examiner addressed the slight threshold shift between the Veteran's induction and exit from service in addition to the Veteran's claimed noise exposure.  Ultimately, the examiner's medical opinion outweighs the Veteran's lay assertions of a nexus.  

Therefore, bilateral hearing loss has not been shown to be related to the Veteran's significant in-service noise exposure or to have otherwise originated during active service.  It was not manifested to a compensable degree within one year of service separation and may not be presumed to have been incurred in service.  Therefore, service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran has contended that his tinnitus originated in service and has continued since then.  See September 2014 Lay Statement; October 2010 VA Examination report.  

Tinnitus is defined as a noise in the ear, such as ringing, buzzing, roaring, or clicking, that is usually subjective in type.  Dorland's Illustrated Medical Dictionary 1956 (31st ed. 2007).  Tinnitus is capable of lay diagnosis.  Charles v. Principi, 16 Vet. App. 370 (2002).  The Board notes that there is a current diagnosis of tinnitus, as the Veteran has reported at his October 2010 VA examination a constant buzzing and ringing in his ears.  See 38 C.F.R. §§ 3.303(a), Shedden, 381 F.3d at 1167; Charles, 16 Vet. App. at 374.

Regarding evidence of an in-service event of disease or injury, the Board notes that the Veteran has provided competent statements in 2014 and 2015 lay statements that he believes the onset of his tinnitus to be when a tire blew when he was underneath it.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  The Board, however, finds these statements not credible as they conflict with prior statements at his October 2010 VA examination for hearing loss and tinnitus, where he stated his tinnitus began after his plane ride home from service in 1965.  See October 2010 VA Examination Report.  See Caluza, 7 Vet. App. at 511.  Accordingly, the Board finds that tinnitus did not have onset during service and was not "noted" during service or within one year thereafter.

Regarding whether the evidence of record shows that the Veteran's current diagnosis is otherwise related to his in service noise exposure, the Board finds that the evidence indicates that it is not.  In the October 2010 VA examination report, the examiner opined that it was not at least as likely as not that the Veteran's tinnitus was related to service.  The examiner noted there were no complaints of tinnitus during service.  In February 2012 the same examiner continued her opinion that it was less likely as not that the Veteran's tinnitus was related to service, and expanded that the Veteran's treatment records did not make any notations of any treatment for tinnitus following his plane ride home from service.  In such opinion she also noted the Veteran's extensive history of post-service unprotected, occupational noise exposure.  Thereafter, in March 2014 an examiner found that the Veteran did not have a hearing loss disability related to service; furthermore, the examiner found that the Veteran did not have acoustic damage from service and, in response to the remand directive, that if the Veteran had tinnitus such would not necessarily be related to any diagnosed hearing loss.  In January 2015 the examiner provided an addendum opinion confirming her prior opinions with regard to such.

Based on the evidence in this particular case, the Board finds that service connection for tinnitus is not warranted.  The Veteran's service treatment records are unremarkable for any complaints, treatment or diagnosis of tinnitus during his service.  As the Veteran's lay statements describing the onset of his tinnitus are not credible, neither the record nor the lay statements of record establish a continuity of symptomatology in this case, nor did tinnitus manifest to a compensable degree within a year of service, precluding an award of service connection on a presumptive basis.  38 C.F.R. §§ 3.303, 3.307, 3.309.

To the extent the Veteran's statements purport to provide a nexus opinion between his current tinnitus and service, the statements are not competent in this regard (as opposed to statements regarding the presence of continuity of symptoms).  The later development of ringing in the ears from noise exposure is an internal medical development that is not capable of lay observation and is distinguishable from the observation of varicose veins.  See Barr, 21 Vet. App. at 310.  Regardless, the Veteran's opinion is outweighed by the 2015 VA opinion.  

Accordingly, the preponderance of the evidence is against the claim, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).



ORDER

Service connection for Parkinson's disease, to include as due to herbicide exposure is denied. 

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


